The opinion of the court was delivered by
Bennett, J.
In the argument several objections are made against the validity of the title under Bridge’s vendue, a portion only of which it is necessary to consider.
The twelfth section of chapter 86 of the Revised Statutes* re*52quires, that every collector of land taxes shall, within thirty days after completing the sale of any township, cause his warrant and a return of his proceedings, by him signed, to be recorded in the proper office for recording deeds of lands in such township. It appeal's from the records, that the sale of all the lands of delinquents was made on the 24th day of August, 1829; though the collector, for some cause not apparent upon the record, adjourned the vendue until the 5th day of October next ensuing. The proceedings of the collector were not returned to the town clerk for record until the 16th day of October, 1S29, — more than thirty days from the completion of the sales. On the 5th day of October, 1829, the record shows, that the vendue was opened at the time and place according to adjournment, and that the collector, finding all the lands of delinquents sold, and no mistakes, adjourned the vendue without day. The record then shows affirmatively, that the sales were all completed on the 24th day of the preceeding August.
It is said, that the collector had power to adjourn the vendue, and that therefore the thirty days should commence runing from the time it was adjourned without day. Vendue sales for land taxes are proceedings in invitum; and we have always required a strict compliance with the statute requisites. The statute is, that the return shall be made within thirty days after completing the sales. To hold that this means thirty days from the time the collector shall see fit to adjourn the vendue without day, though the sales may have been completed long before, is a perversion of language. The statute can have but one meaning. The time must commence running, when the sales are all completed; and it matters not when the vendue shall, in form, be finally dissolved.
In Mead, Adm’r, v. Mallet et al., 1 D. Ch. 239, the court say, the return must be made within thirty days from the time the collector closes his vendue, or no title is acquired under such vendue. That case shows that the vendue closed more than six months before the return was made; but whether the vendue was closed on the same day the sales were completed does not appear from the case, as reported ; and in thatj'case it was of no particular importance. So far as this question is concerned, when the sales are all made and the business completed, the time must begin to run. In the case in Chipman the court say, that, “to hold the sales void, unless the *53proceedings are returned within the thirty days, has been the uniform construction of the act, ever since it was passed,” (1799,) and that on the faith of this construction numerous estates in land have been bought and sold and were then holden, and that it would be productive of great injustice to disturb it. This construction having become a rule of property, it should not be changed without an imperious necessity, whatever we might think of it, were it res integra.
The statute also requires the return of the proceedings of the collector to be by him signed. There is a failure to comply with the statute in this particular. The collector, having simply signed his name to the two adjournments, it cannot be considered as a signing of the anterior proceedings. It in no way professed to be so. This objection must also be fatal to the validity of the vendue.
It is also made the duty of the collector, within one year after the time appointed by him for the sale of lands, to present at the office, where the proceedings of his sale may be recorded, all the newspapers respecting the lands so sold; and it is made the duty of the clerk to record the advertisements at length, and the title, volume, number and date of the papers, in which they are inserted, and the place where such paper was printed. It appears, that following each advertisement there is a simple statement, that the same was inserted in a certain newspaper, giving the title, volume, number, date, and place where published; but none of the statements are verified by any signature, either private, or official. All that we have, on this point, is at the end of the whole record, where the town clerk of Elmore, on the 16th day of October, 1829, certifies, “that he then received the above and foregoing eighteen advertisements for record and recorded the same from page 42 to page 50,” and attests the same.
It is evident, that this certificate must be confined to the recording of the advertisements, and cannot extend to the statements in regard to their publication. It does, not profess to extend any farther. Neither does the certificate of the town clerk state that he received of the collector the newspapers themselves, in which the publications were made, and that he made the record of the advertisements, &c., from the papers themselves. We think the title under the vendue defective, also, for these reasons.
The result is, the judgment of the county court is affirmed.

 Which is in the words of the statute of Nov. 11, 1807, [SI. St. 665;] under which this vendue was held ; and this fatter statute was copied front the statute of Nov. 5, 1799, [2 Tolm, St. 298.]